STONE, C. J.
The term “peddler” has many definitions, more or less full. It is the noun of the verb to peddle, the definition of which is, “to go about and sell; to retail by carrying around from customer to customer; to hawk; to retail in very small quantities.” — Webster’s Dic.; Worcester’s Dic.; Imperial Dic.; Bouvier’s Law Dic.; Bapelje & Lawrence Law Dic. These several definitions vary somewhat in phraseology, but they are not very materially different in meaning. Its popular signification is, a small retail dealer, who, carrying his merchandise with him, travels from house to house, or from place io place, either on foot, on horseback, or in a vehicle drawn by one ox more animals, exposing his goods for-sale, and selling them; and in the absence of something in the statute to control us, we must interpret the language employed by the legislature in its popular sense.—Lehman, Durr & Co. v. Robinson, 59 Ala. 219, authorities cited; Mayor v. Winter, 29 Ala. 651. Higgins v. Rinker, 47 Tex. 393, and State v. Hodgson, 41 Ver. 139, bear on this question; but these decisions were pronounced on statutes different from ours.
We think, however, that the question raised in this case *473must be determined mainly by tlie phraseology employed in our revenue system. That system requires a license to be obtained before entering upon certain named occupations, and imposes penalties upon persons who engage in such occupations without first obtaining a license therefor. "We must suppose that the legislature mentioned and provided for every occupation, for engaging in which that body considered a license should be obtained. We must interpret its language in its fair, legitimate, popular signification; and if we find a case that does not fall within its provisions, thus interpreted, we must conclude the legislature did not intend to provide for it, or that it was overlooked. In either event, we are powerless to supply the omission.
A demand was made upon defendant, appellee in this case, for the price of a license, State and county, imposed on “peddlers of medicines, with vocal or instrumental music, or both,” under the amendatory revenue law, approved December 11, 1886, section 5, subd. 18; Sess. Acts, 1886-7, page 37. Defendant was under arrest, and paid the sum demanded under protest. The present suit was brought to recover the money back, as having been improperly demanded and collected. There were verdict and judgment for plaintiff, the court instructing the jury to so find, if they believed the evidence. That charge is the only error assigned in this court.
The provisions of the said amendatory revenue law, deemed material in this investigation, are as follows: Sess. Acts 1886-87, p. 35, § 5, subd. 9; “For peddlers in a wagon drawn by one horse or other animal, forty dollars; if drawn by two horses or other animals, fifty dollars; for peddlers on a horse or other animal, twenty-five dollars; for peddlers on foot, fifteen dollars; for peddlers accompanied by singers or performers on any musical instruments, one hundred dollars.” On page 36, subd. 10, is this language: “Upon transient or itinerant auctioneers, or dealers in goods, wares or merchandise, other than licensed peddlers and travelling agents of wholesale dealers in said articles, making sale thereof by sample, fifty dollars.” . '
The provision, under which the right to collect and retain the money in this case is claimed, is the second clause of section 5, subd. 18, of said act, p. 37. Its language is: “For peddlers of medicines, or other articles of like character, spectacles or eye-glasses, one hundred dollars in each county in which they peddle. For peddlers of medicines, *474with vocal or instrumental music, or both, two hundred and fifty dollars for each county in which they peddle.”
In the act “To regulate the practice of pharmacy,” &c., approved February 28, 1887 — Sess. Acts 106, 110 — is a clause which may bear on this question. Section 9: “That any itinerant vender of any drug, poison, ointment, or appliance of any kind, intended for treatment of any disease or injury, who shall, by writing, printing, or any other method, publicly profess to cure or treat disease, or injury or deformity, by any drug, nostrum or manipulation, or other expedient, shall pay a license of one hundred dollars per annum to the State, to be paid in the manner for obtaining public license, or according to the usual laws of force for that purpose.”
Our purpose in presenting all these statutory provisions is, to show that the legislature has drawn a distinction between “peddlers” as a class, “transient or itinerant dealers in goods, wares and merchandise, who are not licensed peddlers,” and a certain class of “itinerant venders of drugs,” &c. We need not, and do not, decide whether, according to the agreed facts, the defendant could have been proceeded against under either of the provisions, second and third, above referred to. The proceeding was not under either of them. The money was demanded and collected from him as a peddler, and if he was not a peddler, the collection was unauthorized and tortious. The statute, however, by naming the several classes, and containing separate and differing provisions as to each class, proves that the legislature did not intend to include all itinerant and transient dealers, under the general head of peddlers; and that there are itinerant and transient dealers who are not peddlers. We think we give full effect to the statute by holding that the legislature intended to embrace under the term peddlers only such itinerant dealers as fall within one of the classes into which they divided them: “Peddlers in a wagon, drawn by one animal; peddlers in a wagon, drawn by two animals, which includes those drawn by more than two animals ; peddlers on a horse or other animal, and peddlers on foot.” And if either of these classes of peddlers was accompanied by singing, or performance on a musical instrument, the license fee was increased. The defendant did not fall within either of these classes, and hence was not required to take out a license as a peddler.
The City Court did not err in the charge given.
Affirmed.'